Citation Nr: 0521654	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1978.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  In July 1998, the 
veteran claims folder was transferred to the Montgomery, 
Alabama RO.  

In July 2000, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

In October 2000, the Board issued a decision that was 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2002 Order, the 
Court vacated the Board's decision and remanded the case to 
the Board.  Thereafter, in August 2003, the Board remanded 
the matters to the RO for additional development.  In January 
2005, upon substantial completion of the development, the RO 
issued a Supplemental Statement Of the Case in which it 
continued the denial of the veteran's claims.  

Finally, the Board notes that in the January 2005 
Supplemental Statement Of the Case, the RO did not 
characterize the claim involving the left ankle as a petition 
to reopen, or specify what  new and material evidence to 
reopen that claim had been received.  Those facts 
notwithstanding, the preliminary question of whether new and 
material evidence has been presented to reopen a previously 
denied claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue of service connection for a right ankle 
disability and the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for arthritis of the left ankle are set forth below.  The 
issue of service connection for arthritis of the left ankle 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain 
complaints, treatment or diagnoses of a right ankle 
disability.  

2.  Arthritis of the right ankle was not shown during the 
one-year period following service.  

3.  The veteran sustained several post-service injuries to 
his right ankle.  There is no competent evidence linking a 
current right ankle disability to an event or injury 
sustained during service.  

4.  In an October 1982 decision, the RO denied a claim for 
service connection for a left ankle injury with arthritis.  
In-service left ankle complaints were held to be acute and 
transitory without continuing residuals.  Although the 
veteran was notified of the decision in November 1982, he did 
not initiate an appeal.  

5.  Additional evidence associated with the claims file since 
the October 1982 RO decision that denied service connection 
for a left ankle injury with arthritis was not previously 
considered, is not cumulative or duplicative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).  

2.  The October 1982 RO decision that denied service 
connection for a left ankle injury with arthritis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 
20.1103 (2004).  

3.  New and material evidence has been received to reopen a 
claim for service connection for arthritis of the left ankle.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000 & 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a March 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that needed to send to VA in order to substantiate 
the claim, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised of the criteria 
for service connection claims and claims based upon new and 
material evidence.  In addition, the veteran was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claims, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted numerous private 
outpatient treatment records in support of his claim.  
Moreover, the RO obtained the veteran's Social Security 
Administration disability determination records.  Finally, 
the veteran was afforded an opportunity to testify before the 
undersigned at July 2000 hearing.  Significantly, neither the 
veteran nor his attorney has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  While the Board is undertaking additional 
development with respect to the issue of service connection 
for arthritis of the left ankle, the Board finds that there 
is no further notice or assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for a Right Ankle Disability

A.  Background

The veteran alleges that he has arthritis of the right ankle 
that is a result of an injury that he received during basic 
training.  He alleged that x-rays were taken of his right 
ankle during service.  

The veteran's service medical records are of record.  They 
indicate that in August 1977, he was seen for complaints of 
pain in both feet and his right knee.  In September 1977, he 
was treated for a twisted left ankle with edema.  He was seen 
again in February 1978, for a problem with his left great 
toenail and at this time, there was no mention of a complaint 
of a right ankle disorder.  Finally, the veteran's service 
medical records indicate that in April 1978, he was seen for 
a knee injury that resulted from a fall.   

The remainder of the veteran's service medical records, 
including an April 1978 service separation examination, did 
not reveal any complaints, findings or diagnoses pertaining 
to any ankle abnormality or residuals of an ankle injury.  

In October 1981, the veteran was treated for a twisted right 
ankle at the University Community Hospital.  The hospital 
report indicated that he twisted the right ankle while 
getting out of a car or when he stepped on a rock.  An x-ray 
examination revealed no evidence of fracture or dislocation.  
There was soft tissue swelling overlying the lateral 
malleolus.  

A February 1994 private physical examination noted that the 
veteran had difficulty walking on his tiptoes due to flat 
feet.  

In January 1995, the veteran was seen for treatment at the 
South Florida Baptist Hospital with complaints of right ankle 
pain, after falling from a loading dock at work.  An x-ray 
examination revealed mild spur irregularities in the right 
ankle adjacent to the medial and lateral malleoli.  These 
suggested possible old injuries.  There was no evidence of 
fracture or dislocation.  

During a May 2003 private examination, the veteran reported 
joint pain all over, particularly in the ankles, knees, and 
hips.  Upon physical examination, his ankles were tender in 
the subtalar and tibiotalar joints and along the first 
metatarsals bilaterally.  The impression was pes planus 
contributing to pain in his ankles, and arthritis of the 
ankles.  

Another private examination report in May 2003 also noted the 
veteran's complaints of pain in his joints and muscles.  The 
pertinent diagnosis was bilateral ankle pain, secondary to 
mechanical disturbance, which was due to severe pes planus. 

Social Security Administration (SSA) records reflect that the 
veteran is "disabled" for SSA purposes since June 1994 due 
to hepatitis C, obesity, insulin dependent diabetes mellitus, 
diabetic neuropathy, arthritis of the cervical spine, and 
myofascial pain.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may qualify for presumptive service connection if 
it manifested to a degree of 10 percent or more within one 
year from the date of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).

After reviewing all of the competent evidence of record, the 
Board finds that the veteran's current right ankle disability 
was not incurred during his military service.  In this 
respect, the veteran's service medical records do not 
document an injury to the right ankle, as alleged.  Rather, 
they are silent as to treatment for a right ankle condition, 
and upon discharge in June 1978, his feet and lower 
extremities were clinically normal upon examination.  

Additionally, there is no competent evidence to suggest that 
the veteran was treated for arthritis of the right ankle 
during the one-year period following service.  Rather, the 
first post-service evidence of a right ankle disability was 
in October 1981 when the veteran was treated for an injury to 
the right ankle.  X-rays or physical examination at that time 
did not reveal evidence of a prior injury to the right ankle.  

Finally, while the veteran is currently diagnosed with 
arthritis of the right ankle, there is no competent evidence 
linking such condition to an event or injury during service.  
Rather, the records note several post-service work-related 
injuries to the right ankle.  None of the records suggest 
that the veteran sustained an initial injury to his right 
ankle during service.  

The Board has considered the veteran's statements in the 
record and offered during testimony at the hearing that he 
sustained an injury to the right ankle during service. There 
remains, however, no competent medical evidence to 
substantiate that the injury, as alleged, occurred.  
Additionally, the Board notes, in this regard, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  While a layman such as the veteran can certainly 
testify about his in-service experiences and current 
symptoms, he is not competent to diagnose himself as having a 
right ankle disability in service, or to provide an opinion 
linking a current disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection for a right ankle disability.  
The evidence is not in equipoise so as to apply the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  

III.  Left Ankle Disability

In September 1982, the veteran filed a claim seeking service 
connection for residuals of a left ankle injury with 
arthritis.  In an October 1982 decision, the RO denied the 
claim.  

Evidence before the RO in October 1982 included the veteran's 
service medical records and private treatment records from D. 
F., M.D.  The veteran's enlistment examination did not note 
any pertinent findings of left ankle disorder.  The 
examination report did note preexisting mild, asymptomatic, 
pes planus.  The veteran's service medical records reflected 
that in September 1977 he sustained a twisted left ankle.  He 
was given Ace wraps and prescribed hot soaks.  They do not 
note further treatment for a left ankle condition, and a 
discharge examination in April 1978 did not reveal any 
complaints, or diagnoses of a current left ankle disorder.  

Private treatment records from D. F., M.D., reflected that 
the veteran was seen in March 1982 after twisting his left 
ankle.  The record notes a history of first injury while in 
the U.S. Army in 1977.  Upon physical examination, there was 
reduced range of motion and painful soft tissue.  The 
diagnoses were "exacerbation of old ankle injury, obesity, 
and old traumatic arthritis".  

In an April 1982 letter from D. F., M.D., the physician noted 
that he treated the veteran for a left ankle injury.  He 
noted that x-rays showed no evidence of any recent fractures 
but showed quite a bit of posttraumatic arthritis.  The 
examiner noted that the veteran first injured his ankle 
during service in the U.S. Army and that he had problems with 
the ankle ever since service.  The physician stated that 
arthritis would continue to be a problem for the veteran and 
related it to an initial injury in service.  

The RO found that while the veteran had a left ankle injury 
during service, it was acute and transitory and left no 
identifiable residuals.  The veteran was notified of the 
decision in November 1982 but did not initiate an appeal.  As 
such, the October 1982 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2004).  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the June 1997 
denial (culminating in the current appeal); that version 
appears in the 2000 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156 (2000).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence received since the October 1982 RO decision includes 
numerous private treatment and hospitalization records, and 
records from the Social Security Administration relating to a 
claim for disability benefits.  

Among the private treatment records is a September 1981 
radiology report.  The report noted that x-rays of the left 
ankle showed irregularity of the posterior aspect of the 
tibia taylor joint.  The examiner suspected that it 
represented evidence of an old injury.  No new fracture was 
visualized.  

An associated record from the University Community Hospital, 
noted that the veteran "reinjured" his left ankle at work.  

A March 1982 x-ray report noted that films of the left ankle 
revealed no evidence of any acute fracture.  There was, 
however, evidence of posttraumatic arthritic changes in the 
region of the ankle secondary to previous trauma.  

Current treatment records reflect a diagnosis of left ankle 
arthritis.  They also show treatment of the feet and ankles 
due to diabetes mellitus and pes planus.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received sufficient to reopen the 
finally denied claim.  In this respect, the evidence received 
is "new" as it was not of record at the time of the prior 
final RO decisions.  Moreover, the evidence is "material" 
as it bears directly on the issue of whether a left ankle 
disability had its origins in service.  In this regard, while 
the RO in October 1982 considered the records from D. F., 
M.D. in March and April 1982, they did not have the benefit 
of review of the associated radiology report.  This report 
discusses a possible prior injury to the left ankle.  
Additionally received was the September 1981 radiology report 
that also noted evidence of a prior ankle injury.  While the 
competent medical evidence does not include a definitive 
opinion with respect to the etiology of a left ankle 
disability, the Board notes that the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  As such, and as new and material evidence 
has been submitted, the criteria for reopening the claim for 
service connection for arthritis of the left ankle have been 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

ORDER

Service connection for a right ankle disability is denied.  

As new and material evidence has been received sufficient to 
reopen a claim for service connection for arthritis of the 
left ankle, the appeal is granted to this extent only.  


REMAND

In light of the Board's decision above that the claim of 
service connection for arthritis of the left ankle is 
reopened, the claim must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected insofar as he is provided adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board also notes that 38 U.S.C.A. § 5103A(d) provides 
that medical examinations are needed in cases where the 
evidence of record, to include all information and lay and 
medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

In this case, the veteran has not been afforded a VA 
examination in connection with his claim.  Accordingly, the 
Board finds that the veteran should be afforded a VA 
examination, for purposes of determining the current nature, 
extent and etiology of his arthritic left ankle disability.  

Prior to any such examination, the veteran should be afforded 
another opportunity to identify or submit pertinent evidence 
in support of his claim.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:

1.  The RO should invite the veteran to 
submit any pertinent evidence in his 
possession that is pertinent to the issue 
on appeal, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should schedule the veteran 
for a VA examination by a physician of 
appropriate expertise to determine the 
etiology of any currently present left 
ankle disorder.  The veteran's claims 
folder should be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All indicated tests 
and studies should be accomplished, and 
the clinical findings should be reported 
in detail.

In addition, based on a review of the 
veteran's documented medical history, 
with consideration of sound medical 
principles, and without resorting to 
speculation, the physician should provide 
the following opinion: 

With respect to any currently present 
disability manifested by arthritis of the 
left ankle :  whether it is at least as 
likely as not (at least a 50 percent 
probability) that the disorder originated 
in service or is otherwise etiologically 
related to any incident of service.  

In offering any opinion, the examiner 
should comment upon the April 1982 
opinion from D. F., M.D., as well as 
radiological findings in September 1981 
and March 1992.  

4.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim of service connection for arthritis 
of the left ankle in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
attorney an appropriate Supplemental 
Statement Of the Case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


